SILVESTRI, Senior Judge,
concurring and dissenting.
The decision and order of the majority has two distinct components: 1) it denies Volvo’s motiou to quash Muntzes’ appeal with which I concur; and 2) it reverses the order of the Court of Common Pleas of Chester County (trial court) which had granted Volvo’s motion for summary judgment with which I disagree. The majority concludes that Volvo is not entitled to judgment as a matter of law1 because federal safety regulations promulgated pursuant to the National Highway and Traffic Safety Act (Safety Act)2 do not preempt state common law tort actions. Because I disagree with the majority’s conclusion, I file this dissent.
The majority correctly notes that Article VI of the United Státes Constitution provides that the laws of the United States shall be the supreme law of the land, anything in the constitutions or laws of any state to the contrary notwithstanding. U.S. Const, art. VI, cl. 2. Federal preemption of state law can occur in three types of situations: 1) where Congress explicitly preempts state law; 2) where preemption is implied because Congress has occupied the entire field; and *3333) where preemption is implied because there is an actual conflict between federal and state law. See Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 108 S.Ct. 1145, 99 L.Ed.2d 316 (1988).
Section 1392(d) of the Safety Act contains a preemption provision and provides, in pertinent part, as follows:
Whenever a Federal motor vehicle standard established under this subchapter is in effect, no State or political subdivision of a State shall, have authority either to establish, or to continue in effect, with respect to any motor vehicle or item of motor vehicle equipment any safety standard applicable to the same aspect of performance of such vehicle or item of equipment which is not identical to the Federal standard.[3]
15 U.S.C. § 1932(d) (footnote added). It is important to note that this section only prohibits states from implementing their own safety standards; it does not directly address state common law. Section 1397(k) of the Safety Act, 15 U.S.C. § 1397(k), however, does specifically provide that “[c]ompliance with any Federal motor vehicle safety standard issued under this subchapter does not exempt any person from liability under common law.” Thus, there is no dispute that the Safety Act does not expressly preempt the Muntzes’ common law actions. See Pokorny v. Ford Motor Co., 902 F.2d 1116 (3d Cir.), cert. denied, 498 U.S. 853, 111 S.Ct. 147, 112 L.Ed.2d 113 (1990) (the question of express preemption is properly analyzed only after consideration of both Sections 1392(d) and 1397(k)).
Volvo contends that preemption is implied, not because Congress has occupied the entire field, but rather because there is an actual conflict between federal and state law. The issue then is whether or not the Muntzes’ common law actions are impliedly preempted by the Safety Act and Federal Motor Vehicle Safety Standard 208 (Standard 208) which requires automobile manufacturers to provide one of three types of occupant restraint systems.4
In Pokomy, the court held that claimant’s common law action does present an actual conflict with the Safety Act and Standard 208 to the extent that it alleges liability for the manufacturer’s failure to include air bags and automatic seat belts on the vehicle in question. In so doing, the court noted that Standard 208 was specifically designed to give automobile manufacturers a choice among several options when providing restraint systems for passengers. The court then concluded that to allow such an action would frustrate the goals of the federal regulatory framework and undermine the flexibility that Congress and the Department of Transportation intended to give automobile manufacturers in this area. The court further concluded that since potential common law liability interferes with regulatory matters chosen by the federal government to achieve the Safety Act’s stated goals, such actions are impliedly preempted.5
The trial court did not err in its reliance upon Pokomy in concluding that Volvo is entitled to judgment as a matter of law because the Muntzes’ common law actions were impliedly preempted by the Safety Act and Standard 208. See Nobers v. Crucible, Inc., 431 Pa.Superior 398, 636 A.2d 1146, petition for allowance of appeal denied, 537 Pa. 665, 644 A.2d 1201 (1994) (where a federal circuit court has spoken on a federal question, the ultimate answer to which has not been provided by the United States Supreme Court, it *334is appropriate to follow the circuit court s decision).
Accordingly, I would affirm the order of the trial court which granted Volvo’s motion for summary judgment.

. Where, as here, there is no genuine issue of material fact, the sole issue presented is whether or not the moving party is entitled to judgment as a matter of law. See Pa.R.C.P. No. 1035(b).


. 15 U.S.C. §§ 1381-1431, repealed by the Act of My 5, 1994, P.L. 103-272, § 7(b), 108 Stat. 1379. The provisions of the Safety Act have been amended to some extent and added to federal law codified at 49 U.S.C. §§ 30101-30169.


. The definition of motor vehicle safety standards is found at Section 1391(2) of the Safety Act, 15 U.S.C. § 1391(2). Federal regulations may have the same preemptive effect as federal statues. Louisiana Public Service Commission v. Federal Communications Commission, 476 U.S. 355, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986).


. For 1985 model year passenger cars, Standard 208 provided that a manufacture had the option to equip a car with 1) air bags; 2) automatic seat belts, or 3) manual three-point seat belts. See 49 C.F.R. § 571.208, S4.1.2. (1984).


.The court in Pokorny noted that Section 1397(k) should be construed to permit only those common law actions for design defect that do not frustrate or undermine the Safety Act’s regulatory framework; thus, the court held that claimant’s action was not preempted to the extent that it asserts liability for manufacturer’s failure to provide protective netting over the vehicle’s windows.